DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 3/8/2022. 
Claims 1-20 are pending. Applicants have elected Group I (claims 1-8 and 15-20) in the reply filed on 12/2/2021 is acknowledged.  Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Applicants have provided a claim set in which the withdrawn claims are not so noted. Under 37 CFR 1.121, claims 9-14 should be marked as withdrawn. 
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

The instant application is a 371 filing of PCT/EP2017/061282 filed 5/11/2017 which claims priority to EP16169284.3 filed 5/12/2016. 

Response to Amendments
Applicants amendment is sufficient to overcome the objections previously set forth.   

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: when referring to SEQ ID NO:s, it is proper to refer to i.e. –the nucleotide sequence of SEQ ID NO:4--. The term SEQ ID NO is simply a placeholder. It is the sequence that should be claimed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-20are rejected under 35 U.S.C. 103 as being unpatentable over De  Geest (Human Gene Therapy, 2000, pages 101-112) as evidenced by Genbank M20656.1 and Alexopoulou et al (BMC Cell Biology, 2008, pages 1-11) as evidenced by Kopinger et al (US 20130158246) in view of Scherman et al (WO 0213758). This rejection is maintained for reasons of record. 
Claims are drawn to a nucleic acid with a bidirectional promoter comprising a bidirectional CMV promoter modified by attachment to introns and other promoters.  
There are two components of the promoter, each of which are well known in the art. First, CM-IE linked to hApoAI is known. De Geest et al teach that apo A-I intron based expression in combination with CMV would have enhanced expression (see abstract). Hence, 
RESULT 4
US-14-432-693-69/c
; Sequence 69, Application US/14432693
; Publication No. US20150275221A1
; GENERAL INFORMATION
;  APPLICANT: Nature Technology Corporation
;  TITLE OF INVENTION: REPLICATIVE MINICIRCLE VECTORS WITH IMPROVED EXPRESSION
;  FILE REFERENCE: 15877-000185-US-NP
;  CURRENT APPLICATION NUMBER: US/14/432,693
;  CURRENT FILING DATE: 2015-03-31
;  PRIOR APPLICATION NUMBER: PCT/US2013/000259
;  PRIOR FILING DATE: 2013-11-18
;  PRIOR APPLICATION NUMBER: US61796765
;  PRIOR FILING DATE: 2012-11-19
;  NUMBER OF SEQ ID NOS: 77
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 69
;  LENGTH: 1329
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: NTC9385C-intron RNAI vector
;  OTHER INFORMATION:backbone. Bp 1 is start of ssiA upstream of ColE2 origin, last bp
;  OTHER INFORMATION:is end of polyadenylation signal. Exon 2 encoded SalI (GTCGAC)
;  OTHER INFORMATION:and BglII (AGATCT) transgene cloning sites are juxtaposed
US-14-432-693-69

  Query Match             43.0%;  Score 599.8;  DB 58;  Length 1329;
  Best Local Similarity   98.1%;  
  Matches  607;  Conservative    0;  Mismatches   12;  Indels    0;  Gaps    0;

Qy        298 GCGATCTGACGGTTCACTAAACGAGCTCTGCTTATATAGACCTCCCACCGTACACGCCTA 357
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GCGATCTGACGGTTCACTAAACGAGCTCTGCTTATATAGACCTCCCACCGTACACGCCTA 842

Qy        358 CCGCCCATTTGCGTCAATGGGGCGGAGTTGTTACGACATTTTGGAAAGTCCCGTTGATTT 417
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CCGCCCATTTGCGTCAATGGGGCGGAGTTGTTACGACATTTTGGAAAGTCCCGTTGATTT 782

Qy        418 TGGTGCCAAAACAAACTCCCATTGACGTCAATGGGGTGGAGACTTGGAAATCCCCGTGAG 477
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TGGTGCCAAAACAAACTCCCATTGACGTCAATGGGGTGGAGACTTGGAAATCCCCGTGAG 722

Qy        478 TCAAACCGCTATCCACGCCCATTGATGTACTGCCAAAACCGCATCACCATGGTAATAGCG 537
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TCAAACCGCTATCCACGCCCATTGATGTACTGCCAAAACCGCATCACCATGGTAATAGCG 662

Qy        538 ATGACTAATACGTAGATGTACTGCCAAGTAGGAAAGTCCCATAAGGTCATGTACTGGGCA 597
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ATGACTAATACGTAGATGTACTGCCAAGTAGGAAAGTCCCATAAGGTCATGTACTGGGCA 602

Qy        598 TAATGCCAGGCGGGCCATTTACCGTCATTGACGTCAATAGGGGGCGTACTTGGCATATGA 657
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TAATGCCAGGCGGGCCATTTACCGTCATTGACGTCAATAGGGGGCGTACTTGGCATATGA 542

Qy        658 TACACTTGATGTACTGCCAAGTGGGCAGTTTACCGTAAATACTCCACCCATTGACGTCAA 717
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TACACTTGATGTACTGCCAAGTGGGCAGTTTACCGTAAATACTCCACCCATTGACGTCAA 482

Qy        718 TGGAAAGTCCCTATTGGCGTTACTATGGGAACATACGTCATTATTGACGTCAATGGGCGG 777
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TGGAAAGTCCCTATTGGCGTTACTATGGGAACATACGTCATTATTGACGTCAATGGGCGG 422

Qy        778 GGGTCGTTGGGCGGTCAGCCAGGCGGGCCATTTACCGTAAGTTATGTAACGCGGAACTCC 837

Db        421 GGGTCGTTGGGCGGTCAGCCAGGCGGGCCATTTACCGTAAGTTATGTAACGCGGAACTCC 362

Qy        838 ATATATGGGCTATGAACTAATGACCCCGTAATTGATTACTATTAATAACTAGTGTCGAGG 897
              |||||||||||||||||||||||||||||||||||||||||||||||||||| | || ||
Db        361 ATATATGGGCTATGAACTAATGACCCCGTAATTGATTACTATTAATAACTAGAGCCGGGG 302

Qy        898 TGAGCCCCACGTTCTGCTT 916
              |       || | ||||||
Db        301 TACCGTTAACCTGCTGCTT 283


Secondly, Alexopoulou et al teach linkage of AG to CMV for enhanced expression (see e.g. conclusion) 
The CMV immediate enhancer/B-actin (CAG) promoter has been shown to give higher levels of transgene expression in several cell lines compared to the CMV and P-actin promoters.
wherein this sequence is known in the art (Kopinger below). 

RESULT 13
US-13-057-529-1
; Sequence 1, Application US/13057529
; Publication No. US20130158246A1
; GENERAL INFORMATION
;  APPLICANT: Her Majesty the Queen in Right of Canada As Represented by
;  APPLICANT:the Minister of Health
;  APPLICANT:Kobinger, Gary
;  TITLE OF INVENTION: OPTIMIZED PROMOTER SEQUENCE
;  FILE REFERENCE: 85084-3203
;  CURRENT APPLICATION NUMBER: US/13/057,529
;  CURRENT FILING DATE: 2011-02-04
;  PRIOR APPLICATION NUMBER: US 61/086,948
;  PRIOR FILING DATE: 2008-08-07
;  NUMBER OF SEQ ID NOS: 2
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 3916
;  TYPE: DNA
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: modified promoter construct
US-13-057-529-1

  Query Match             99.7%;  Score 503.4;  DB 44;  Length 3916;
  Best Local Similarity   99.8%;  
  Matches  504;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GTCGAGGTGAGCCCCACGTTCTGCTTCACTCTCCCCATCTCCCCCCCCTCCCCACCCCCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        385 GTCGAGGTGAGCCCCACGTTCTGCTTCACTCTCCCCATCTCCCCCCCCTCCCCACCCCCA 444

Qy         61 ATTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGATGGGGGCGGGGGGGGGGGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        445 ATTTTGTATTTATTTATTTTTTAATTATTTTGTGCAGCGATGGGGGCGGGGGGGGGGGGG 504

Qy        121 GCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGGCGGGGCGGGGCGAGGCGGAGAGGTGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        505 GCGCGCGCCAGGCGGGGCGGGGCGGGGCGAGGGGCGGGGCGGGGCGAGGCGGAGAGGTGC 564

Qy        181 GGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAGTTTCCTTTTATGGCGAGGCGGCGGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        565 GGCGGCAGCCAATCAGAGCGGCGCGCTCCGAAAGTTTCCTTTTATGGCGAGGCGGCGGCG 624


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        625 GCGGCGGCCCTATAAAAAGCGAAGCGCGCGGCGGGCGGGAGTCGCTGCGTTGCCTTCGCC 684

Qy        301 CCGTGCCCCGCTCCGCGCCGCCTCGCGCCGCCCGCCCCGGCTCTGACTGACCGCGTTACT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        685 CCGTGCCCCGCTCCGCGCCGCCTCGCGCCGCCCGCCCCGGCTCTGACTGACCGCGTTACT 744

Qy        361 CCCACAGGTGAGCGGGCGGGACGGCCCTTCTCCTCCGGGCTGTAATTAGCCTAGAGCCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        745 CCCACAGGTGAGCGGGCGGGACGGCCCTTCTCCTCCGGGCTGTAATTAGCCTAGAGCCTC 804

Qy        421 TGCTAACCATGTTCATGCCTTCTTCTTTTTCCTACAGCTCCTGGGCAACGTGCTGGTTAT 480
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        805 TGCTAACCATGTTCATGCCTTCTTCTTTTTCCTACAGCTCCTGGGCAACGTGCTGGTTGT 864

Qy        481 TGTGCTGTCTCATCATTTTGGCAAA 505
              |||||||||||||||||||||||||
Db        865 TGTGCTGTCTCATCATTTTGGCAAA 889
	Use of bidirectional promoters was well known and provided benefits for plasmids and vectors expression (see page 7) especially in vivo to save space and provide improved expression of dual genes (see e.g. translation of WO 0213758, page 3). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known sequences and known functional components as taught by De Geest as evidenced by Genbank M20656.1 and Alexopoulou et al as evidenced by Kopinger et al. Such a modification would have resulted in a bidirectional promoter encompassed by claim 1. As noted above: 1) Scherman et al each the benefits of bidirectional promoters wherein 2) use of CMV is known to be used with introns as claimed; 3) in combination with AG and with hApoAI function is improved. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined promoter would allow improved treatment. 
Transgenes used were different (WO 0213758 page 3).  Plasmids and adenovirus are contemplated (WO 0213758, page 7). The composition can have a pharmaceutical composition. 

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Geest (Human Gene Therapy, 2000, pages 101-112) as evidenced by Genbank M20656.1 and Alexopoulou et al (BMC Cell Biology, 2008, pages 1-11) as evidenced by Kopinger et al (US 20130158246) in view of Scherman et al (WO 0213758)as applied to claims 1-6 and 15-20 above, and further in view of Gao et al (Gene Therapy, 2003, pages 1941-1949). This rejection is maintained for reasons of record. 
The references above only do not teach that the adenovirus can be i.e. Ad35 and be E1A deleted. However the promoter described above is designed for gene therapy wherein Ad35 especially E1A deleted is well known gene therapy vector. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use Ad35 E1A deleted vector with the construct of De Geest as evidenced by Genbank M20656.1 and Alexopoulou et al as evidenced by Kopinger et al in light of Sherman eta l. Such a modification would have resulted in a bidirectional promoter encompassed by claim 1. As noted above: 1) Scherman et al each the benefits of bidirectional promoters wherein 2) use of CMV is known to be used with introns as claimed; 3) in combination with AG and with hApoAI function is improved and 4) could be applied to preferable gene therapy vectors as taught by Gao et al. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined promoter would allow improved treatment. 

Response to Arguments
Applicants argue that De Geest does not teach that the A-1 intron is adjacent to the CMV promoter, rather they are adjacent to A-1 exons. The term adjacent means in the broadest reasonable interpretation that it is near or close. The definition is not limited to one meaning over another absent an explicit definition in the specification. In this case, there is no such limitation that it is contiguous. From the specification (¶0057), 
Note that flanked and adjacent do not necessarily mean directly contiguous as there might be some additional nucleotides in between the building blocks, but preferably not too much additional sequence is added so that the bidirectional promoter maintains a compact size.    
The arrangement of De Geest therefore meets the criteria of the claim. 
	Secondly, applicants argue that De Geest does not show bidirectional promoters. However, this is a technical possibility in the art given that the construction and use of bidirectional promoters was well known long before the filing of the application in the art. For example, the IDS filed 11/13/2018 contains an article by Amendola that teaches, 
Transferring multiple genes into the same cell allows for the combination of genetic correction, marking, selection and conditional elimination of transduced cells or the reconstitution of multisubunit components and  synergistic pathways. However, this cannot be reliably accomplished by current gene transfer technologies. Based on the finding that some cellular promoters intrinsically promote divergent transcription, we have developed synthetic bidirectional promoters that mediate coordinate transcription of two mRNAs in a ubiquitous or a tissue-specific manner. 

Another similar reference teaches the preference of this format over IRES or 2A mediated expression to avoid peptide engineering and less coordinated expression (see Andrianaki, page 2). This was represented in the rejection by Scherman et al which is 2002 teaches construction thereof as an alternative means to express two genes.  
An alternative bicistronic type organization comprising the TrRS expression cassette operably linked to the sequence encoding an inhibitory transcript, followed by an IRES (Internal Ribosome Entry Site) sequence and a coding sequence for tTA, or vice versa, may also be used. Yet another exemplary organization comprises a bidirectional promoter which drives expression of tTA and inhibitory transcript. 

The rejection only establishes that a promoter would be a likely addition to such arranged 

promoters. 

Third, applicants argue that De Geest teaches that “[n]o significant difference was observed between constructs that contained both the minimal apo A-1 promoter and the CMV promoter and constructs that contained only the CMV promoter, suggesting that the minimal apo A-I promoter has little or no activity in constructs containing both promoters.” Applicants also point to Figure 4. However, figure 4 like the passage recited are drawn to a construct distinct from the one for which the rejection is based. 

    PNG
    media_image1.png
    388
    627
    media_image1.png
    Greyscale

To this end, De Geest teaches that insertion of gA-I (genomic intron sequences) did lead to improved expression, “The main findings of the present study are that (1) genomic apo A-I DNA prolongs the duration of human apo A-I expression above 20 mg/dl from 14 to 35 days after gene
transfer with constructs containing the CMV promoter”. The caution in using this promoter for long term expression is mentioned for ischemic cardiovascular disease. However, this is a limited use caution. And, this statement does not necessarily teach away from use of CMV with the Apo intron. First, the toxicity is associated with the transgene expressed in the system used.  This is the concern of the publication. Secondly, De Geest teaches that this is not solely due to CMV which is used commonly in expression methods. De Geest suggest, “Viral toxicity may be eliminated by use of third-generation adenoviral vectors, which do not induce viral gene expression and thus lead to more stable transgene DNA levels (Schiedner et al., 1998.” Hence, in this case, De Geest does not explicitly state that CMV should not be used. The prior art reference needs to do more than indicate a preference for something, or tout an advantage of a different feature than that claimed as in this case it suggests a need for further modification of the viral system. t is not sufficient where the prior art merely lists alternatives - that is not a teaching away from any of the alternatives because such disclosure does not criticize, discredit, or otherwise discourage them. See MPEP § 2143.03(VI), quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Likewise, indicating that a certain embodiment is not a preferred embodiment is not a teaching away.
	This issue is similar to the issues presented to argue against Alexopoulou et al. Applicants argue that Alexopoulou teaches that the CMV promoter leads to poor transgene expression during differentiation from stem cell to mesoderm. This is not the teaching for which the reference is cited. Alexopoulou teach that a CAG promoter (CMV early enhancer element, chicken beta actin promoter with a hybrid chick beta actin/rabbit beta globin intron) is preferable as it leads to 100% of stably transfected undifferentiated and differentiated cells (see Results and page 2 see below). These passages teach that this promoter was known in the art to be useful and in this publication this use is extended to other useful situations. 
For example, the CAG promoter has been used to express transgenes in undifferentiated ES cells as well as ES cells undergoing differentiation towards neuronal, myogenic and mesodermal cell types. 

We demonstrate that of these vector systems, only plasmids containing the CAG promoter can be used for long term expression of genes during differentiation of two dimensional cultures of mouse embryonic CCE ES cells grown on collagen substrates towards mesoderm. 

	Finally, applicants argue that Figures 2 of the instant disclosure show that the CAG portion of hCMV-CAG is unexpectedly superior to CAG in other bidirectional promoters and is substantially as effective as an hCMV promoter.  This argument is made with reference to the following figure. 

    PNG
    media_image2.png
    400
    663
    media_image2.png
    Greyscale

This argument is confusing as the results show that positive control (hCMV) is not significantly different than hCMV-CAG4 but is more potent than rhCMV-CAG2. Hence, it is unclear what is unexpected about the results as they show that using CAG with the hCMV promoter does not alter the activity of the promoter significantly. 
In contrast, the rejection establishes that bidirectional promoters were known in the art to achieve coordinated expression while minimizing space issues and ensuring both transgenes were delivered at the same time. The known and analyzed promoters taught by Alexopoulou and De Geest provide desirable properties. The promoter of De Geest shows superior results by increasing transgene expression. The promoter of Alexopoulou et al show that adjoining CAG with CMV leads to unexpected improvement of activity of the hybrid promoter (page 2, col 1). 
We demonstrate that of these vector systems, only plasmids containing the CAG promoter can be used for long term expression of genes during differentiation of two dimensional cultures of mouse embryonic CCE ES cells grown  on collagen substrates towards mesoderm..

As well, this promoter improves transduction ability by use in differentiated and undifferentiated cells and do not compromise the ability of stem cells to differentiate (page 2, col 1).  
For example, the CAG promoter has been used to express transgenes in undifferentiated ES cells as well as ES cells undergoing differentiation towards neuronal, myogenic and mesodermal cell types
          
Scherm et al teach that bidirectional promoters are good alternatives to use of bicistronic transcripts (see page 3). But, again this functionality is well known in the art.   When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 and 15-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 8-14 of copending Application No. 17/204312.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-5 and 8-14 of copending Application No. 17/204312. That is, the cited claims of copending Application No. 17/201312 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, of copending Application No. 17/204312 is drawn to methods of using the claimed product in the instant claims.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 17/204312, then two different assignees would hold a patent to the claimed invention of copending Application No. 17/204312, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633